DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a response to Applicant's amendment filed on October 08, 2021. 

Status of Claims
Claims 1, 6, 9, 10 and 11 have been amended. Claims 3-5 have been cancelled. Claims 16-26 have been withdrawn. No new claim has been added.  Claims 1-2 and 6-26 are pending. Claims 1-2 and 6-15 are examined herein.  

Response to Amendments 
The Amendments to the Claims filed 10/08/2021 have been entered.  The minor informalities have been addressed by amendments and objections to claims 6, 9, 10 and 11 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections to claims 3 and 5 thereto are withdrawn accordingly. Since claim 3 has been cancelled, the previous rejection to claim 3 is considered moot. 

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 10/08/2021 have been fully considered. It is noted that claim 1 has been amended to recite “wherein determining whether the adsorbent bed configuration is configured to provide the sharp adsorption front comprises:…..where ar is the aspect ratio of the channel and is less than 1 and µ is the gas viscosity” as presented in pages 2-4 of Amendments to the Claims. 
prima facie obvious over Deckman et al. (US 9,034,079) because the cited prior art does not teach or suggest the amended feature of “wherein determining whether the adsorbent bed configuration is configured to provide the sharp adsorption front comprises:…..where ar is the aspect ratio of the channel and is less than 1 and µ is the gas viscosity” as required by claim 1 and subsequent dependent claims 2 and 6-15.  See Remarks, pages 12-14.
In response, the applicants’ arguments directs the amended claim limitation which is a new issue. Therefore, the arguments are considered moot. Upon further consideration and search, a modified/new ground(s) of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections to claims 1-2 and 6-15 and allowable subject matters are presented in the instant Office action.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1 recites “calculating a ratio of an adsorption rate” in line 25.  It is respectfully suggested to amend the limitation “calculating the the 
Claim 1 recites equations (e2)-(e13), however the equations are not legible. It is respectfully requested to amend the equations (e2)-(e13) with clear print. 
Claim 6 recites equations for Fdrag and Fur, however the equations are not legible. It is respectfully requested to amend the equations Fdrag and Fur with clear print. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the adsorbent layer” in line 21 which lacks an antecedent basis. 
Claim 1 recites “calculating a ratio of an adsorption rate into the adsorbent layer to a convection rate along one of the plurality of the channels;” in lines 21-22. This is considered indefinite for the following reason: Claim 1 recites “wherein each of the plurality of adsorbent bed units comprise an adsorbent bed structure that has a plurality of channels passing through an adsorbent material;” in line 15-16. However, claim 1 does not specify where the adsorption is occurring, and does not specify how to distinguish or determine “the adsorption rate” in order to compare the measured or calculated adsorption rate to the convection rate in the each of the plurality of adsorbent bed units.
Claim 1 recites “the molecular diffusivity” in line 58 which lacks an antecedent basis. The claim does not specify what the molecular diffusivity referring to in the previous claim limitation.
Claim 1 recites “to specify the molecular diffusivity, the Fuller correlation is used, as in equation (e9):” in lines 58-59. This is considered indefinite for the following reason: It is unclear i is used in specifying the molecular diffusivity. 
Claim 1 recites parameters Sc, Re and B in lines 68-71, wherein the parameters Sc, Re and B are not properly defined. 
Claim 1 recites “macropores”, “mesopores” and “micropores” in lines 53-55 without specifying how to determine “macropores”, “mesopores” and “micropores” in the adsorbent layer. 
Claim 6 recites “the pressure drop” in line 1 which lacks an antecedent basis.
Claims 2 and 6-15 are also rejected under 35 U.S. §112 by virtue of its dependence on claim 1.

Allowable Subject Matters and/or Allowed claims
Claims 1-2 and 6-15 in the instant application are allowed if previously presented objections to claims 1 and 6, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph issues regarding claims 1-2 and 6-15 are resolved.
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-2 and 6-15. A method for fabricating a swing adsorption system to perform a swing adsorption process, the method comprising:
a. identifying one or more contaminants to be removed from a swing adsorption process;
b. identifying a feed contaminant range for a feed stream to the swing adsorption process;
c. identifying a product contaminant threshold for a product stream from the swing adsorption process;

e. determining an adsorbent bed configuration for each of the adsorbent bed units in the swing adsorption system, wherein the adsorbent bed configuration is configured to provide a sharp adsorption front during the swing adsorption process;
f. generating a swing adsorption configuration based on the identified one or more contaminants, the range of flow rates and/or the determined adsorbent bed configuration, wherein the swing adsorption system comprises a plurality of adsorbent bed units, wherein each of the plurality of adsorbent bed units comprise an adsorbent bed structure that has a plurality of channels passing through an adsorbent material; and
g. fabricating the swing adsorption system based on the swing adsorption configuration;
wherein determining whether the adsorbent bed configuration is configured to provide the sharp adsorption front comprises:
calculating a ratio of an adsorption rate into the adsorbent layer to a convection rate along one of the plurality of the channels; and 
determining that the adsorption front is a sharp adsorption front when the ratio is 
greater than or equal to 1;
wherein calculating a ratio of an adsorption rate into the adsorbent layer to a convection rate along one of the plurality of the channels comprises solving the equation (e1) through the equation (e13) recited in claim 1, is considered novel.
A closest prior art to Deckman et al. (US 9,034,079) disclose a pressure swing adsorption process for removal of CO2 from natural gas streams through a combination of a selective adsorbent material containing an effective amount of a non-adsorbent filler, adsorbent Deckman discloses a method for fabricating a swing adsorption system (Fig. 27) to perform a swing adsorption process (cols. 39-46).  But Deckman does not disclose the specific method of determining whether the adsorbent bed configuration is configured to provide the sharp adsorption front comprises: calculating a ratio of an adsorption rate into the adsorbent layer to a convection rate along one of the plurality of the channels; and determining that the adsorption front is a sharp adsorption front when the ratio is greater than or equal to 1; wherein calculating a ratio of an adsorption rate into the adsorbent layer to a convection rate along one of the plurality of the channels comprises solving the equation (e1) through the equation (e13) recited in claim 1.
Other pertinent prior art to Jain et al. (Heuristic design of pressure swing adsorption: A preliminary study, 2003, Separation and purification technology, Vol. 33, pp. 25-43) disclose design of pressure swing adsorption (PSA) processes, and further discloses developing easy-to-use rules for PSA process design, based on analysis of the inherent properties of adsorbate/adsorbent systems (i.e. equilibrium isotherm, adsorption kinetics, shape of breakthrough curves, etc.) and simulation results, wherein these rules include the selection of adsorbent, particle size, bed size, bed configuration, purge volume, pressure equalization and vacuum swing adsorption (Abstract). Jain discloses the method of modelling PSA processes by solving governing equations about fluid mechanics, mass transfer between gas phase and solid adsorbents that define equilibrium and kinetic characteristics (pages 27-42). But Jain does not disclose the specific method of determining whether the adsorbent bed configuration is configured to provide the sharp adsorption front comprises: calculating a ratio of an adsorption rate into the adsorbent layer to a convection rate along one of the plurality of the channels; and determining that the adsorption front is a sharp adsorption front when the ratio is greater than or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772